Terry Crabtree, Judge. Appellant James Don Leather-wood appeals his conviction for Felon in Possession of a Firearm. He alleges on appeal that the evidence is insufficient to support his conviction. We affirm.  We review a challenge to the sufficiency of the evidence in the light most favorable to the State and affirm the lower court’s decision if there is substantial evidence to support the conviction. Stewart v. State, 338 Ark. 608, 999 S.W.2d 684 (1999). On April 1, 1997, the appellant’s wife called the police advising them that the appellant “pulled” a 30-06 on her. Mr. Leather-wood was arrested and the rifle recovered. The appellant was charged with violation of Ark. Code Ann. § 5-73-103 (Repl. 1997), Possession of Firearm by Certain Persons. The State alleged that the appellant, having previously been convicted of a felony, possessed a firearm. The appellant was tried by the Pulaski County Circuit Court. The State proved, and the appellant concedes, that Mr. Leather-wood was in possession of the rifle. However, the appellant argues that the State failed to show that the appellant was the same James Don Leatherwood that had a felony conviction from Texas. The appellant objected to the introduction of the record of James Don Leatherwood for a felony conviction from Jefferson County, Texas. The following colloquy occurred between the attorney for the appellant and the court: MR. Brown: Your Honor, I have some specific objections. If I may approach. THE COURT: All right, what are your objections? Mr. Brown: Your Honor, to all the pages that I’ve certified, Your Honor. There’s not any certification of all these pages showing where it came from. Also, specifically, Your Honor, there is one case that is not a court document and not certified in any manner and it’s listed as specifically investigator summary. It has no certification on it in any manner, no heading, no file mark, Your Honor, or anything. I have a specific objection to that. Also, Your Honor, the signatures here that it is signed by a judge and there’s no judge presiding on that. MR. Mariani: Your Honor, this was stapled together. It was certified. You’d have to look at the certification. This was what was sent to us from Texas authorities. It does state in here that he was a felon and that he was given two years in prison. The COURT: All right, your objection is overruled. Let it be received over the Defendant’s objection. The appellant objected to the authenticity of the documents and not to relevancy or lack of foundation. The documents contained the name James Don Leatherwood, Jr., with a date of birth on the grand jury indictment of November 7, 1960. The investigator’s summary reflects a birth date of November 7, 1956. Several of the documents were signed by the appellant.  The court records in this case reflect that the appellant is James Don Leatherwood, Jr., with a date of birth of November 7, 1960. Several of the court documents are signed by the appellant. We cannot say that the conviction is not supported by substantial evidence. The Court had before it the documents from Texas showing a felony conviction for James Don Leatherwood and the grand jury’s true bill that reflected ajames Don Leatherwood, Jr., with a date of birth being November 7, 1960, the same name and date of birth contained on the Arkansas documents. Further, the Court had the appellant’s signature from both documents to review. Surely, had the documents referred to been in regard to another James Don Leatherwood, the appellant would have objected on grounds other than authenticity. Affirmed. Robbins, C.J., Pittman, Jennings, Stroud, and Meads, JJ., agree. Griffen, Bird, and Neal, JJ., dissent.